O’SCANNLAIN, Circuit Judge,
concurring:
I concur in the court’s conclusion that, in light of our holding in Mesa Verde, we are bound by our own interpretation of the Telecommunications Act in Portland and must vacate the FCC’s Declaratory Ruling.
I write separately to note that our adherence to stare decisis, even in the face of a subsequent agency interpretation contrary to our Portland decision, produces a result “strikingly inconsistent with Chevron’s underlying principles.” Russell L. Weaver, The Emperor Has No Clothes: Christensen, Mead and Dual Deference Standards, 54 Admin. L.Rev. 173, 192 (2002); see also Richard L. Pierce, Jr., Reconciling Chevron and Stare Decisis, 85 *1133Georgetown L.J. 2225, 2260 (1997) (advocating a nuanced approach to conflicts between stare decisis and subsequent agency interpretations, and rejecting rigid adherence to precedent).
As Part I of the court’s opinion makes clear, the market for Internet services— what we called in Portland a “quicksilver technological environment,” Portland, 216 F.3d at 876 — is evolving quite rapidly. Indeed, it is the desire to ensure the continued development of this market — and to further Congress’ oft-stated desire that there be broad, nationwide access to broadband Internet service — that drove the FCC to take the action we vacate today.
One can disagree — and indeed the seven petitioners and numerous amici do disagree, vigorously — about whether the FCC’s regulatory classification of cable modem service would move us closer to or farther away from achieving those important goals. Regardless of one’s view of the wisdom of the FCC’s declaratory ruling, it cannot be denied that our holding today effectively stops a vitally important policy debate in its tracks, at least until the Supreme Court reverses us or Congress decides to act.1
While my belief in the importance of stare decisis as a check on judicial power is as staunch as anyone’s, see Miller v. Gammie, 335 F.3d 889, 901-02 (9th Cir.2003) (O’Scannlain, J., concurring in part) (noting “the clear authority of the en bane court to do what three-judge panels normally cannot — namely, overrule prior decisions of three-judge panels”), adherence to stare decisis in the present case — coming as it does in a decision that determines the outcome of seven different petitions for review from three different circuits consolidated and assigned randomly to this court by the Judicial Panel on Multidistrict Litigation — appears to aggrandize, rather than limit our power over an admittedly complicated and highly technical area of telecommunications law. For, strict adherence to the rule we reaffirm today2 “appends a subversive codicil to Chevron’s rule that Congress gives agencies, rather than courts, ‘whatever degree of discretion the ambiguity [of a statute] allows,’ — that is, unless courts take it first.” Kenneth A. Bamberger, Provisional Precedent: Protecting Flexibility in Administrative Poli-cymaking, 77 N.Y.U. L.Rev. 1272, 1273 (2002) (quoting Smiley v. Citibank (S.D.), N.A, 517 U.S. 735, 741, 116 S.Ct. 1730, 135 L.Ed.2d 25 (1996)).3 Our Portland decision, in essence, beat the FCC to the punch, leading to the strange result we are compelled to reach today: three judges telling an agency acting within the area of *1134its expertise that its interpretation of the statute it is charged with administering cannot stand — and that our interpretation of how the Act should be applied to a “quicksilver technological environment,” Portland, 216 F.3d at 876, is the correct, indeed the only, interpretation.4
Strange as this result may seem, I concur in the court’s opinion only because I believe our court’s precedent compels it.

. Our decision could suffer a third, decidedly more drastic fate. Given the importance of the regulatory classification of broadband internet service, one wonders whether our decision today will prompt the FCC to follow the example of the Social Security Administration, the National Labor Relations Board, and the Internal Revenue Service, among other federal agencies, in adopting a policy of “no-nacquiescence” in the face of court rulings with which the agency disagrees. See generally, Samuel Estreicher & Richard L. Revesz, Nonacquiescence by Federal Administrative Agencies, 98 Yale L.J. 679 (1989).


. That is, that three-judge panels can disregard precedent in favor of a subsequent contrary agency interpretation only when the earlier court (1) was proceeding in a deferential posture and (2) did not declare that its interpretation of the statute was the only possible interpretation. See Slip Op. at 1130-1131.


.The dangerousness of this “codicil to Chevron," is made all the more clear in the wake of the Supreme Court's recent decision in United States v. Mead, 533 U.S. 218, 121 S.Ct. 2164, 150 L.Ed.2d 292 (2001), which “limited the types of agency interpretations that are binding on courts, thereby increasing significantly the frequency with which courts will be able to resolve ambiguity preclusively before an agency can act decisively.” Bamberger, Provisional Precedent, supra at 1275.


. Aside from the incongruity of the result in the instant case, the broader implications of the rule we apply today are quite dramatic. Foremost among them, as Justice Scalia noted in his dissent in Mead, is the potential for
the ossification of large portions of our statutory law.... Once the court has spoken, it becomes unlawful for the agency to take a contradictory position; the statute now says what the court has prescribed.... It will be bad enough when this ossification occurs as a result of judicial determination (under today’s new principles) that there is no affirmative indication of congressional intent to "delegate”; but it will be positively bizarre when it occurs simply because of an agency’s failure to act by rulemaking (rather than informal adjudication) before the issue is presented to the courts.
Mead, 533 U.S. at 246, 121 S.Ct. 2164 (Scalia, J., dissenting). This case, it seems to me, presents precisely the "positively bizarre” scenario envisioned by Justice Scalia.